UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1819



DALA F. SIBAY,

                                            Plaintiff - Appellant,

          versus

MOUNZER F. SIBAY; MAGDA SIBAY; JOHNSTON &
ROCHE; COUNSELOR FIELD; UNITED STATES PRESI-
DENT OF AMERICA CLINTON; JACK QUINN, Counsel-
or; THE UNITED STATES ATTORNEY GENERAL; UNITED
STATES DEPARTMENT OF JUSTICE; JEFFREY AXELRAD;
ERIC H. HOLDER, United States Attorney; FED-
ERAL DEPOSIT NATIONAL CORPORATION; NATIONS
TITLE LIFE INSURANCE OF NEW YORK; FEDERAL HOME
LOAN MORTGAGE NATIONAL CORPORATION; ALL STATES
INSURANCE NATIONAL CORPORATION; CRESTAR MORT-
GAGE CORPORATION; RICHARD T. CREGGER, Trustee
Forclosure; JESSIE B. WILSON, III, Commission-
er of the Act Fairfax County; ATLAS ASSURANCE
OF AMERICA - DEAN, HOMER; HOMER W. SMITH; JOHN
M. DEUTCH; CENTRAL INTELLIGENCE AGENCY (CIA
OPRT); UNITED STATES STATE DEPARTMENT EMP;
MARILYN MACAFEE,

                                           Defendants - Appellees.



                            No. 96-1943



DALA F. SIBAY,

                                            Plaintiff - Appellant,

          versus
MOUNZER F. SIBAY; MAGDA SIBAY; JOHNSTON &
ROCHE; COUNSELOR FIELD; UNITED STATES PRESI-
DENT OF AMERICA CLINTON; JACK QUINN, Counsel-
or; THE UNITED STATES ATTORNEY GENERAL; UNITED
STATES DEPARTMENT OF JUSTICE; JEFFREY AXELRAD;
ERIC H. HOLDER, United States Attorney; FED-
ERAL DEPOSIT NATIONAL CORPORATION; NATIONS
TITLE LIFE INSURANCE OF NEW YORK; FEDERAL HOME
LOAN MORTGAGE NATIONAL CORPORATION; ALL STATES
INSURANCE NATIONAL CORPORATION; CRESTAR MORT-
GAGE CORPORATION; RICHARD T. CREGGER, Trustee
Forclosure; JESSIE B. WILSON, III, Commission-
er of the Act Fairfax County; ATLAS ASSURANCE
OF AMERICA - DEAN, HOMER; HOMER W. SMITH; JOHN
M. DEUTCH; CENTRAL INTELLIGENCE AGENCY (CIA
OPRT); UNITED STATES STATE DEPARTMENT EMP;
MARILYN MACAFEE,

                                          Defendants - Appellees.



                           No. 96-2070



DALA F. SIBAY,

                                           Plaintiff - Appellant,

          versus

MOUNZER F. SIBAY; MAGDA SIBAY,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CA-96-259-A,
MISC-96-20)


Submitted:   October 15, 1996         Decided:   November 15, 1996



                                 2
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Dala F. Sibay, Appellant Pro Se. Jon Edward Shields, Manassas,
Virginia; Peter King Stackhouse, Arlington, Virginia; Charles
Albert Price, CREGGER & LAZARUS, Annandale, Virginia; Ralph Peyton
Mahaffey, MCCANDLISH & LILLIARD, P.C., Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders dismissing

her various pleadings and motions for failing to comply with Fed.
R. Civ. P. 8(a) and 12(b)(6); for failing to show any of the

grounds for reconsideration under Fed. R. Civ. P. 60 existed; and

for lack of jurisdiction. We have reviewed the record and the dis-

trict court's opinions and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Sibay v. Sibay,
Nos. CA-96-259-A; MISC-96-20 (E.D. Va. Mar. 21, May 30 & June 20,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED

                                3